Exhibit 10.2
RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
HENRY SCHEIN, INC. 1994 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF MARCH 27, 2007)
     THIS AGREEMENT (the “Agreement”) made as of November 15, 2011 (the “Grant
Date”), by and between Henry Schein, Inc. (the “Company”) and Stanley M. Bergman
(the “Participant”).
W I T N E S S E T H:
          WHEREAS, the Company has adopted the Henry Schein, Inc. 1994 Stock
Incentive Plan (as amended and restated effective as of March 27, 2007), as
amended from time to time, a copy of which is on file with the Company’s
Corporate Human Resources Department and is available for Participant to review
upon request at reasonable intervals as determined by the Company (the “Plan”),
which is administered by a Committee appointed by the Company’s Board of
Directors (the “Committee”); and
          WHEREAS, pursuant to Section 9 of the Plan, the Committee may grant
Restricted Stock Units to Key Employees under the Plan; and
          WHEREAS, the Participant is a Key Employee of the Company.
          NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Grant of Restricted Stock Units.  Subject to the restrictions and other
conditions set forth herein, the Committee has authorized this grant of
[________________] Restricted Stock Units to the Participant on the Grant Date.
2. Vesting and Payment.
               (a) Except as otherwise provided in this Section 2, the
Restricted Stock Units awarded under this Agreement shall not vest unless and
until (i) the Committee determines and certifies that the performance goals
determined by the Committee in writing and communicated to the Participant as of
the Grant Date (the “Performance Goals”) have been satisfied with respect to the
five year period beginning on the first day of the fiscal year of the Company
commencing after the Grant Date, and (ii) December 31, 2016. The date on which
both (i) and (ii) have been attained shall be the “Vesting Date”. It is intended
that the Restricted Stock Units awarded hereunder constitute a
“performance-based award” for purposes of Section 162(m) of the Code and,
accordingly, any such determination shall be made in accordance with the
requirements of Section 162(m) of the Code. Except as set forth in Sections 2(c)
and 2(d), if the Performance Goals are not satisfied in accordance with
Section 2(a)(i), the Restricted Stock Units awarded under this Agreement shall
be forfeited. Notwithstanding anything herein to the contrary, but except as set
forth in Sections 2(b), 2(c), 2(d) and 2(e), the Participant must be employed by
the Company or a Subsidiary at the times the Performance Goals are satisfied and
on the Vesting Date.
               (b) Retirement. In the event of the Participant’s Retirement
prior to the Vesting Date, a pro-rata portion of the Restricted Stock Units
shall vest, subject to achievement of the Performance Goals to the date of
Retirement (such date referred to herein as a “Pro-rata Vesting Date”). The
remaining Restricted Stock Units (i.e., any Restricted Stock Units that are not
vested on the Pro-Rata Vesting Date) shall continue to vest in accordance with
Section 2(a) following the Participant’s Retirement, subject to the
Participant’s compliance with the restrictive covenants set forth in Section 6
of the Amended and Restated Employment Agreement dated as of December 31, 2011,
between the Company and the Participant (the “Employment Agreement”) through the
Vesting Date. If the Participant breaches such restrictive covenants prior to
the Vesting Date, the remaining Restricted Stock Units shall be forfeited.
Further, the remaining Restricted Stock Units shall be forfeited if the
Performance Goals described in Section 2(a)(i) are not achieved by December 31,
2016. For purposes of this Section 2(b), the Participant shall qualify for
“Retirement” only if the Participant and the Company mutually agree to the
Participant’s Retirement and the Participant’s Retirement date.
               (c) Death or Disability. In the event of the Participant’s death
(prior to a Termination of Employment or following Retirement as described in
Section 2(b) or a Termination of Employment as described in Section 2(e)) or
Disability (prior to a Termination of Employment), the Restricted Stock Units
shall become fully vested on such death or Disability, without regard to
achievement of the Performance Goals described in Section 2(a)(i). For purposes
of this Agreement, “Disability” means that the Participant is disabled within
the meaning of Section 409A(a)(2)(C)(i) or (ii).
               (d) Change of Control. In the event of the Participant’s
Termination of Employment for any reason, other than for Cause (as defined in
the Employment Agreement), within the two year period following a Change of
Control, the Restricted Stock Units shall become fully vested upon the
Participant’s Termination of Employment (the “Change of Control Vesting Date”),
without regard to achievement of the Performance Goals described in
Section 2(a)(i). For purposes of this Agreement, a “Change of Control” shall
mean the occurrence of a Section 409A Change of Control (as defined in
Section 3). In the event of a Change of Control occurring on or after the
Participant’s Retirement or Termination of Employment without Cause or for Good
Reason, and on or before December 31, 2016, the remaining Restricted Stock Units
(i.e., any Restricted Stock Units that are not vested on the applicable Pro Rata
Vesting Date) shall become fully vested upon the Change of Control, without
regard to achievement of the Performance Goals described in Section 2(a)(i)
               (e) Termination of Employment without Cause or for Good Reason.
In the event the Participant’s employment is terminated by the Company without
Cause or by the Participant for Good Reason (as such terms are defined on the
Employment Agreement), a pro-rata portion of the Restricted Stock Units shall
vest, subject to achievement of the Performance Goals to the date of Termination
of Employment (such date referred to herein as a “Pro-rata Vesting Date”). The
remaining Restricted Stock Units (i.e., any Restricted Stock Units that are not
vested on the Pro-Rata Vesting Date) shall continue to vest in accordance with
Section 2(a) following the Participant’s Termination of Employment. The
remaining Restricted Stock Units shall be forfeited if the Performance Goals
described in Section 2(a)(i) are not achieved by December 31, 2016.
               (f) Payment. The Participant shall be entitled to receive one
share of Common Stock with respect to one vested Restricted Stock Unit. The
Participant shall be paid one share of Common Stock with respect to each vested
Restricted Stock Unit within thirty (30) days of the Vesting Date; except that:
               (i) in the event of the Participant’s death, the Participant’s
estate shall be paid within thirty (30) days of the Participant’s death;
               (ii) in the event of the Participant’s Disability, the
Participant shall be paid within thirty (30) days of Disability;
               (iii) in the event of a Change of Control Vesting Date, the
Participant shall be paid within thirty (30) days of the Change of Control
Vesting Date;
               (iv) in the event of the Participant’s Retirement, the
Participant shall be paid (A) with respect to the pro-rata portion of Restricted
Stock Units vested on his Retirement, on the six month anniversary of the
Pro-rata Vesting Date, and (B) with respect to the remaining Restricted Stock
Units, subject to compliance with Section 2(b), within thirty (30) days of the
Vesting Date;
               (v) in the event of the Participant’s Termination of Employment
without Cause or Termination of Employment for Good Reason, the Participant
shall be paid (A) with respect to the pro-rata portion of Restricted Stock Units
vested on his date of Termination of Employment, on the six

1



--------------------------------------------------------------------------------



 



month anniversary of the Pro-rata Vesting Date, and (B) with respect to the
remaining Restricted Stock Units, within thirty (30) days of the Vesting Date;
               (vi) in the event of non-renewal of the Employment Agreement, the
Participant shall be paid within thirty (30) days of the Vesting Date.
3. Change of Control Definition. For purposes of this Agreement, a “Section 409A
Change of Control” shall have the meaning set forth in Appendix A, attached
hereto; provided, that, no event shall constitute a “Change of Control” for
purposes of this Agreement unless such event also qualifies as a “change in
control event” for purposes of Treasury Regulation § 1.409A-3(i)(5).
4. Termination. Except as otherwise provided in Sections 2(b), (c),(d) and (e),
all unvested Restricted Stock Units will be forfeited on the Participant’s
Termination of Employment.
5. Dividend Equivalents. Cash dividends on Shares shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
Restricted Stock Unit granted to the Participant, provided that such cash
dividends shall not be deemed to be reinvested in Shares and will be held
uninvested and without interest. The Participant’s right to receive any such
cash dividends shall vest if and when the related Restricted Stock Unit vests,
and such cash dividends shall be paid in cash to the Participant if and when the
related Restricted Stock Unit is paid to the Participant. Stock dividends on
Shares shall be credited to a dividend book entry account on behalf of the
Participant with respect to each Restricted Stock Unit granted to the
Participant. The Participant’s right to receive any such stock dividends shall
vest if and when the related Restricted Stock Unit vests, and such stock
dividends shall be paid in stock to the Participant if and when the related
Restricted Stock Unit is paid to the Participant.
6. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares covered by any Restricted Stock Unit
unless and until the Participant has become the holder of record of the Shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such Shares, except as otherwise
specifically provided for in this Agreement or the Plan.
7. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.
8. Amendment.The Board or the Committee may amend, suspend or terminate this
Agreement subject to the terms of the Plan. Except as otherwise provided in the
Plan, no modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.
9. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person, or by regular
United States mail, first class and prepaid, to the appropriate party at the
address set forth below (or such other address as the party shall from time to
time specify):
If to the Company, to:
Henry Schein, Inc.
135 Duryea Road
Melville, New York 11747
Attention: General Counsel

If to the Participant, to the address on file with the Company.
10. No Obligation to Continue Employment. This Agreement is not an agreement of
employment. This Agreement does not guarantee that the Company or its
Subsidiaries will employ or retain, or to continue to, employ or retain the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Stock Unit
is outstanding, nor does it modify in any respect the Company or its
Subsidiary’s right to terminate the Participant’s employment or modify the
Participant’s compensation, except to the extent provided in the Participant’s
Employment Agreement.
11. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Shares issued pursuant to this Agreement. The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing Shares acquired pursuant to this Agreement in the
possession of the Participant in order to carry out the provisions of this
Section 11.
12. Securities Representations.The grant of the Restricted Stock Units and
issuance of Shares upon vesting of the Restricted Stock Units shall be subject
to, and in compliance with, all applicable requirements of federal, state or
foreign securities law. No Shares may be issued hereunder if the issuance of
such Shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Shares may then be listed. As a
condition to the settlement of the Restricted Stock Units, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation.
          The Shares are being issued to the Participant and this Agreement is
being made by the Company in reliance upon the following express representations
and warranties of the Participant. The Participant acknowledges, represents and
warrants that:
               (a) He or she has been advised that he or she may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933, as
amended (the “Act”) and in this connection the Company is relying in part on his
or her representations set forth in this section.
               (b) If he or she is deemed an affiliate within the meaning of
Rule 144 of the Act, the Shares must be held indefinitely unless an exemption
from any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
such Shares and the Company is under no obligation to register the Shares (or to
file a “re-offer prospectus”).
               (c) If he or she is deemed an affiliate within the meaning of
Rule 144 of the Act, he or she understands that the exemption from registration
under Rule 144 will not be available unless (i) a public trading market then
exists for the Common Stock of the Company, (ii) adequate information concerning
the Company is then available to the public, and (iii) other terms and
conditions of Rule 144 or any exemption therefrom are complied with; and that
any sale of the Shares may be made only in limited amounts in accordance with
such terms and conditions.
13. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company of any personal data
information related to the Restricted Stock Units awarded under this Agreement,
for legitimate business purposes (including, without limitation, the
administration of the Plan) out of the Participant’s home country and including
to countries with less data protection than the data protection provided by the
Participant’s home country. This authorization/consent is freely given by the
Participant.
14. Section 409A. Any provisions in this Agreement providing for the payment of
“nonqualified deferred compensation” (as defined in Section 409A of the Code and
the Treasury regulations thereunder) to the Participant are intended to comply
with the requirements of Section 409A of the Code, and this Agreement shall be
interpreted in accordance therewith. Neither party individually or in
combination may accelerate or defer the timing of the payment of any such
nonqualified deferred compensation, except in compliance with Section 409A of
the Code and this Agreement, and no amount shall be paid prior to the earliest
date on which it is permitted to be paid under Section 409A of the Code and this
Agreement. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on the Participant as a result of
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code. Any amounts payable hereunder that satisfy the short-term deferral
exception in Treas. Reg. §1.409A-1(b)(4) shall not be subject to Section 409A of
the Code. Whenever a payment under this Agreement may be paid within a specified
period, the actual date of payment within the specified period shall be within
the Company’s sole discretion.
15. Miscellaneous. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns.

2



--------------------------------------------------------------------------------



 



               (a) This Agreement shall be governed and construed in accordance
with the laws of New York (regardless of the law that might otherwise govern
under applicable New York principles of conflict of laws).
               (b) This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one contract.
               (c) The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first set forth above.

            HENRY SCHEIN, INC.
            Michael S. Ettinger      Senior Vice President and General Counsel 
   

            Stanley M. Bergman
                     

3



--------------------------------------------------------------------------------



 



         

Appendix A
This is Appendix A to the Restricted Stock Unit Agreement Pursuant to the Henry
Schein, Inc. 1994 Stock Incentive Plan (as amended and restated effective as of
March 27, 2007) (the “RSU Agreement”). For purposes of Section 3 of the RSU
Agreement, a “Section 409A Change of Control” shall be deemed to have occurred
upon:
(i) an acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of (A) 50% or more of the then outstanding
Shares or (B) 33% or more of the total combined voting power of the then
outstanding voting securities of HSI entitled to vote generally in the election
of directors (the “Outstanding HSI Voting Securities”); excluding, however, the
following: (w) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or (z) any
acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar corporate transaction (in each case, a “Corporate
Transaction”), if, pursuant to such Corporate Transaction, the conditions
described in clauses (A), (B) and (C) of paragraph (iii) below are satisfied; or
(ii) within any 12-month period beginning on or after the date of the RSU
Agreement, the individuals who constitute the Board immediately before the
beginning of such period (the Board as of the date hereof shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided that for purposes of this Subsection any
individual who becomes a member of the Board subsequent to the date hereof whose
election, or nomination for election by HSI’s stockholders, was approved by a
vote of at least a majority of those individuals who are members of the Board
and who are also members of the Incumbent Board (or deemed to be such pursuant
to this proviso) shall be considered as though such individual were a member of
the Incumbent Board; but, provided further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or
(iii) the consummation of a Corporate Transaction or, if consummation of such
Corporate Transaction is subject to the consent of any government or
governmental agency, the obtaining of such consent (either explicitly or
implicitly by consummation); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the outstanding Shares and
Outstanding HSI Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction and the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the outstanding
Shares and Outstanding HSI Voting Securities, as the case may be, (B) no Person
(other than the Company, any employee benefit plan (or related trust) of the
Company or the corporation resulting from such Corporate Transaction and any
Person beneficially owning, immediately prior to such Corporate Transaction,
directly or indirectly, 33% or more of the outstanding Shares or Outstanding HSI
Voting Securities, as the case may be, will beneficially own, directly or
indirectly, 33% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors and (C) individuals who were members
of the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or
(iv) the sale or other disposition of all or substantially all of the assets of
the Company; excluding, however, such sale or other disposition to a corporation
with respect to which, following such sale or other disposition, (x) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors will be then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Common Stock and Outstanding HSI Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the outstanding Common Stock and Outstanding HSI Voting
Securities, as the case may be, (y) no Person (other than the Company and any
employee benefit plan (or related trust) of the Company or such corporation and
any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 33% or more of the outstanding Common Stock
or Outstanding HSI Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 33% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (z) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of such corporation.
(v) No event set forth herein shall constitute a “Section 409A Change of
Control” unless such event also qualifies as a “change in control event” for
purposes of Treasury Regulation § 1.409A-3(i)(5). Accordingly, the definition of
“Section 409A Change of Control” set forth herein shall be limited, construed
and interpreted in accordance with Section 409A and the regulations issued
thereunder.

4